        Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VAHAN KELERCHIAN                :
           Plaintiff            :                      Civil Action No. 2:20-CV-253
                                :
        v.                      :
                                :
BUREAU OF ALCOHOL, TOBACCO, :
FIREARMS AND EXPLOSIVES, et al. :
            Defendants          :

                                     ORDER

      AND NOW, this _________ day of _____________________, 2020, the

Plaintiff’s Motion to Reconsider or, in the Alternative, to Amend his Complaint,

pursuant to Local Rule 7.10, is GRANTED.

      The Court’s Order and Decision of July 11, 2020 are hereby VACATED

and the matter is taken under further consideration.

                                                       BY THE COURT:


                                                   __________________________
                                                   WENDY BEETLESTONE, J.
                                                   United States District Court
     Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 2 of 10




Joshua Prince, Esq.
Attorney Id No. 306521
Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 313-0416, ext 81114 (t)
(610) 845-3903 (f)
Joshua@PrinceLaw.com

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VAHAN KELERCHIAN                :
             Plaintiff          :
                                :
     v.                         :                     Civil Action No. 2:20-CV-253
                                :
BUREAU OF ALCOHOL, TOBACCO, :
FIREARMS AND EXPLOSIVES, et al. :
              Defendants        :

                   PLAINTIFF’S MOTION TO RECONSIDER
           OR, IN THE ALTERNATIVE, TO AMEND HIS COMPLAINT


       For the reasons set forth in Plaintiff’s accompanying brief, Plaintiff Vahan

Kelerchian, by and through his counsel, respectfully asks this Honorable Court, pursuant

to L.R.C.P. 7.1, to reconsider its July 17, 2020 Order and Decision, or, in the alternative,

to grant him leave to file an amended complaint.



                                             Respectfully Submitted,
Dated: July 31, 2020


                                             __________________________
                                             Joshua Prince, Esq.
                                             Attorney Id. No. 306521
                                             Joshua@PrinceLaw.com

                                             Prince Law Offices, P.C.
                                             646 Lenape Road


                                             1
Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 3 of 10




                             Bechtelsville, PA 19505
                             888-313-0416
                             610-845-3903 (fax)

                             Attorney for Plaintiff




                             2
         Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 4 of 10




Joshua Prince, Esq.
Attorney Id No. 306521
Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 313-0416, ext 81114 (t)
(610) 845-3903 (f)
Joshua@PrinceLaw.com

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VAHAN KELERCHIAN                :
             Plaintiff          :
                                :
     v.                         :                     Civil Action No. 2:20-CV-253
                                :
BUREAU OF ALCOHOL, TOBACCO, :
FIREARMS AND EXPLOSIVES, et al. :
              Defendants        :

PLAINTIFF’S BRIEF IN SUPPORT OF HIS MOTION TO RECONSIDER OR, IN
          THE ALTERNATIVE, TO AMEND HIS COMPLAINT


          Plaintiff Vahan Kelerchian, by and through his counsel, hereby submits this Brief

in Support of his Motion to Reconsider or, in the Alternative, to Amend his Complaint.


    I.    Basis for Reconsideration

          As a result of Defendants’ misleading and purposely deceptive statements 1 –

directly contrary to Plaintiff’s Complaint 2 and arguments in response to Defendants’

Motion to Dismiss 3 – this Court was manipulated into believing that this action involved


1
  See e.g., Doc-7, Gov’t Mem. in Supp. of MTD, pg 1., declaring that Plaintiff “asks the
Court to compel the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) to
take action on an application he made under 18 U.S.C. § 925(c).” (emphasis added).
2
  See generally, Doc-1.
3
  See e.g., Doc-8, Pltf. Mem. in Opp. of MTD, pgs. 1-2, 9-11. See also, Doc-12, Joint
Report of Rule of 26(f) Meeting, pgs. 2-3, declaring, inter alia, “ATF contends that
despite Plaintiff’s timely application for relief from disabilities, pursuant to its

                                              1
       Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 5 of 10




a request by Plaintiff for “Defendants to be compelled to take action on his application”, 4

when this matter involves a dispute between the Parties as to whether, given Plaintiff’s

compliance with 18 U.S.C. § 925(c) – for which this Court found he complied 5 – his

federal firearms license remains valid. 6


 II.    Standard of Review

           a. Standard for Motion to Reconsider
        Local Rule of Civil Procedure 7.1(g) provides that “[m]otions for reconsideration

or reargument shall be served and filed within fourteen (14) days after the entry of

judgment, order or decree concerned.” The Third Circuit has held that motions for

reconsideration may be used “to correct manifest errors of law or fact or to present newly

discovered evidence.” Howard Hess Dental Labs., Inc. v. Dentsply Int’l Inc., 602 F.3d

237, 251 (3d Cir. 2010) (citing Max's Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999) (quoting Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)).


           b. Standard for Motion to Amend




interpretation of 18 U.S.C. § 925(b) and its internal, unwritten policy, Plaintiff’s Federal
Firearms License will be void/revoked/invalidated within 30 days of the denial of
certiorari (i.e. July 1, 2020), which Plaintiff contends is in direct contravention of 18
U.S.C. § 925(c) and 27 C.F.R. § 478.144(i)(1).”
4
  See, Decision at 1.
5
  See, Decision at 1, declaring “[Mr. Kelerchian] submitted to the ATF an Application for
Restoration of Firearms Privileges pursuant to Section 925(c) of the Act.”
6
  See, Doc-7, Gov’t Mem. in Supp. of MTD, pgs. 17, 19, declaring the Government’s
position that by operation of 18 U.S.C. § 925(b) “plaintiff’s license becomes void by
operation of law once the felony conviction becomes final” and “his license will become
inoperative if and when his conviction becomes final.” However, Plaintiff contends (see
e.g., Doc-12, pgs. 2-3) that such is in direct contravention of 18 U.S.C. § 925(c) and 27
C.F.R. § 478.144(i)(1).

                                             2
       Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 6 of 10




        The Third Circuit has held that when a district court dismisses a case, the court

must allow the plaintiff to file an amended complaint, “unless doing so would be

inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d

247, 251 (3d Cir. 2007). The Third Circuit has defined futility as meaning “that the

complaint, as amended, would fail to state a claim upon which relief could be granted.”

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (citation

omitted).


III.    Argument

            a. Plaintiff seeks Declaratory and Injunctive Relief for which this Court has
               Jurisdiction

        As Plaintiff set-forth at length in his Memorandum in Opposition to Defendants’

Motion to Dismiss, 7 contrary to this Court’s Decision, 8 his Complaint does not seek to

compel Defendants to take action on his application. Rather, due to the dispute between

the Parties over the legal interplay between 18 U.S.C. §§ 925(b), (c), he seeks declaratory

and injunctive relief that, pursuant to his compliance with 18 U.S.C. § 925(c) and 27

C.F.R. § 478.144(i)(1), his federal firearms license remains valid. As § 925(c) and §

478.144(i)(1) only require that he “make” or “file” an application with ATF, the

Government conceded he did so, 9 and this Court found he did so, 10 although § 925(c)




7
  See, Doc-8, pgs. 1-2, 9-11; see also, Doc-12, Joint Report of Rule of 26(f) Meeting, pgs.
2-3.
8
  See, Decision, pg. 1.
9
  See, Doc-7, Gov’t Mem. in Supp. of MTD, pg 1., declaring that Plaintiff “asks the Court
to compel the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) to take
action on an application he made under 18 U.S.C. § 925(c).” (emphasis added). See also,
id. pg. 15, fn. 4, declaring that ATF has not “tak[en] any action on [Mr. Kelerchian’s]
application;” thereby reflecting that it is in possession of an application he made.

                                             3
      Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 7 of 10




declares that he “shall not be barred by such disability from further operations under his

license pending final action on an application for relief filed pursuant to this section,” the

Government contends that his license is currently void. 11

       As there is a dispute over the legal interplay between two federal statutory

provisions – 18 U.S.C. §§ 925(b), (c) – this Court has jurisdiction, pursuant to the

Declaratory Judgment Act, to determine the matter, as 28 U.S.C. § 2201 explicitly

provides this Court with jurisdiction to “declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought” and thereafter, 28 U.S.C. § 2202 provides this Court with jurisdiction to grant

“[f]urther necessary or proper relief based on a declaratory judgment or decree.” 12

       Furthermore, as Plaintiff detailed in his brief, 13 Congress has not nullified the

relief available under § 925(c) and has explicitly, only limited ATF’s ability to

“investigate” or “act” upon applications for relief. Nowhere within the appropriation rider

does it preclude “[a] licensed importer, licensed manufacturer, licensed dealer, or

licensed collector” from “mak[ing] application,” even though the Congress is acutely

aware of how to use this language when it desires to, as it used it explicitly in § 925(c).

See, Loughrin v. U.S., 573 U.S. 351, 358 (2014)(declaring, “We have often noted that

when ‘Congress includes particular language in one section of a statute but omits it in



10
   See, Decision at 1, declaring “[Mr. Kelerchian] submitted to the ATF an Application
for Restoration of Firearms Privileges pursuant to Section 925(c) of the Act.”
11
   See, Doc-12, pg. 3.
12
   See also, 5 U.S.C. § 702 (declaring, “A person suffering legal wrong because of agency
action, or adversely affected or aggrieved by agency action within the meaning of a
relevant statute, is entitled to judicial review thereto.”); 28 U.S.C. § 1331 (declaring,
“The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.”)
13
   See, Doc-8, pgs. 13-15.

                                              4
      Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 8 of 10




another’ … this Court ‘presumes’ that Congress intended a different meaning.”); Russello

v. United States, 464 U.S. 16, 23 (1983)(declaring, “Where Congress includes particular

language in one section of a statue but omits it in another section of the same Act, it is

generally presumed that Congress acts intentionally and purposely in the disparate

inclusion or exclusion.); U.S. v. Borden, 308 U.S. 188, 198 (1939)(declaring, “It is a

cardinal principle of construction that repeals by implication are not favored. When there

are two acts upon the same subject, the rule is to give effect to both if possible.”); Shalom

Pentecostal Church v. Acting Sec’y U.S. Dep’t of Homeland Sec., 783 F.3d 156, 166 (3d

Cir. 2015)(declaring, “[W]e have concluded that ‘we must read the statute as written,’

giving meaning to distinctions between statutory provisions, rather than rely on implicit

assumptions of intent.”)

       Accordingly, as Parties disagree over the legal interplay between 18 U.S.C. §§

925(b), (c) and Mr. Kelerchian seeks to have his rights and legal status determined, this

Court does have jurisdiction in this matter.

           b. In the alternative, Mr. Kelerchian should be granted leave to file an
              amended complaint

       If, arguendo, this Court finds that Mr. Kelerchian insufficiently pled his claims

for declaratory and injunctive relief relative to the interplay between 18 U.S.C. §§ 925(b),

(c), for which he seeks relief, Mr. Kelerchian respectfully requests an opportunity to file

an amended complaint.



IV.    Conclusion

       As this Court has jurisdiction to hear Mr. Kelerchian’s claims seeking declaratory

and injunctive relief that his compliance with Section 925(c) results in him being able to



                                               5
     Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 9 of 10




continue licensed operations during the pendency of his relief application, the Court

should vacate its Order and Decision of July 14, 2020 and deny the Government’s

Motion to Dismiss. Alternatively, if the Court believes that Mr. Kelerchian insufficiently

pled his claims, it should grant him leave to amend his complaint.



                                            Respectfully Submitted,
Dated: July 31, 2020


                                            __________________________
                                            Joshua Prince, Esq.
                                            Attorney Id. No. 306521
                                            Joshua@PrinceLaw.com

                                            Prince Law Offices, P.C.
                                            646 Lenape Road
                                            Bechtelsville, PA 19505
                                            888-313-0416
                                            610-845-3903 (fax)

                                            Attorney for Plaintiff




                                            6
     Case 2:20-cv-00253-WB Document 16 Filed 07/31/20 Page 10 of 10




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing

Brief was filed electronically through the Eastern District of Pennsylvania Electronic

Filing System. Notice of this filing will be sent by operation of the court’s Electronic

Filing System to all registered users in this case.


                                                      __________________________
                                                      Joshua Prince, Esq.
                                                      Attorney Id. No. 306251

                                                      Prince Law Offices, P.C.
                                                      646 Lenape Rd
                                                      Bechtelsville, PA 19505
                                                      610-313-0416
                                                      610-845-3903 (fax)

                                                      Attorney for Plaintiff




                                              7
